DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ALTAGRACIA N. CASTILLO,
                           Appellant,

                                    v.

      ROSS DRESS FOR LESS, INC., a foreign profit corporation,
                   d/b/a DD’S DISCOUNTS,
                          Appellee.

                              No. 4D20-2444

                           [February 3, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502018CA014882XXXXMB.

    Jorge L. Maxion of Law Offices of Craig Goldenfarb, P.A., West Palm
Beach, and Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens,
for appellant.

  Alyssa M. Reiter of Wicker Smith O’Hara McCoy & Ford, P.A., Ft.
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.